                       MATTHEW W. BRISSENDEN, P.C.
                                  ATTORNEY AT LAW

666 Old Country Road, Suite 501                         516-683-8500, Fax: 516-683-8410
Garden City, New York 11530                             matthew.w.brissenden@gmail.com




                                                     March 29, 2021




Via ECF
The Honorable Joseph F. Bianco
United States Circuit Judge
United States Court of Appeals for the Second Circuit
1040 Federal Plaza
Central Islip, New York 11722

               Re:    United States v. Kenner, 13-CR-607

Dear Judge Bianco,

       This office has been appointed as standby counsel to assist Phillip Kenner in his
capacity as a pro se litigant. Mr. Kenner has requested that I file the accompanying pro se
communication, and a December, 2020 editorial from the New York Times, entitled “Stop
the Coronavirus Outbreak at Brooklyn’s Federal Jail.”

      Mr. Kenner submits such material in furtherance of his pro se application for
compassionate release.

       Thank you for your consideration.

                                                     Respectfully submitted,
                                                               /s/
                                                     Matthew W. Brissenden



cc:    All Counsel (via ECF)
       Phillip Kenner
